 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    HILLIARD WILLIAMS,                                 No. 2:14-cv-1248 KJM AC P
11                       Plaintiff,
12            v.                                         ORDER
13    JAROM A. DASZKO, et al.,
14                       Defendants.
15

16          Counsel for both parties in this prisoner civil rights action have requested a trial at the

17   earliest available date. In consideration of this request and the “black out” dates provided by

18   counsel, the Honorable Kimberly J. Mueller has scheduled the final pretrial conference for May

19   31, 2019 at 10:00 a.m., and trial to commence Monday, June 24, 2019, at 1:30 p.m., both in

20   Courtroom No. 3. Accordingly, the parties must prepare and submit their joint pretrial statement

21   within shortened time. The court notes that, because plaintiff was recently released from prison,

22   see ECF No. 115 at 2, issuance of a writ ad testificandum is not required.

23          Accordingly, IT IS HEREBY ORDERED that on or before Friday, May 10, 2019, the

24   parties shall file a Joint Pretrial Statement that fully addresses, without providing any exhibits at

25   this time, each of the matters set forth in Local Rule 281(b).

26   DATED: April 23, 2019

27

28
